IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
)

V. ) I.D.Nos. 1709013589

) 1709013834

) 1709013763

WILLIAM H. PIATT JR., ) 1708022756
)
Defendant. )
ORDER

AND NOW TO WIT, this 13" day of January 2020, upon consideration of
William H. Piatt Jr.’s (“Defendant”) Motion for Modification of Sentence, the
sentence imposed upon the Defendant, and the record in this case, it appears to the
Court that:

l. On March 19, 2018, Defendant pleaded guilty to three counts of
Robbery First Degree, Attempted Robbery Second Degree, and Theft Over $1,500.!
On June 22, 2018, Defendant was sentenced to a sum of eighty-two years at Level

V, suspended after ten years at Level V, followed by transitioning levels of

 

1 Case Review Plea Hearing: Pled Guilty/ Presentence Investigation Ordered, State of Delaware
y. William H. Piatt Jr., Crim. ID No. 1709013589, D.I. 7 (Del. Super. Ct. Mar. 19, 2018)
[hereinafter “Def.’s Plea”’].

1
probation.? This included a minimum mandatory sentence of nine years—three
years minimum mandatory for each count of Robbery First Degree.’

2. On September 30, 2019, Defendant filed this motion.* Defendant does
not specifically cite to Superior Court Criminal Rule 35(b) in his motion. However,
in his motion he asks the Court to modify his Level V sentences to run concurrently.
Generally, “[t]here is no separate procedure, other than that which is provided under
Superior Court Criminal Rule 35, to reduce or modify a sentence.”> The Court
therefore considers this request under Superior Court Criminal Rule 35(b).

3. In support of his motion, Defendant states the following grounds for
relief: (1) Defendant concedes his motion is time-barred, but argues that
amendments to “house bill 5,” qualify as “extraordinary circumstances[;]” (2)
Defendant argues that § 3901(d) “permits this court to run . . . sentences of
confinement concurrently[;]” and (3) Defendant argues that he “is an optimal

candidate for concurrent sentencing[.]”®

 

2 As as to the three counts of Robbery First Degree, Defendant received three sentences of
twenty-five years at Level V, suspended after three years at Level V, for six months at Level IV
DOC Discretion (sentenced for the first count only), followed by two years at Level III. As to
Robbery Second Degree, Defendant received five years at Level V, suspended after one year at
Level V, for two years at Level III. As to Theft Over $1,500, Defendant received two years at
Level V, suspended for one year at Level III. Defendant’s probation is to be served
concurrently. Sentence: ASOP Sentence Order Signed and Filed 6/26/2018, State of Delaware
y. William H. Piatt Jr., Crim. ID No. 1709013589, D.I. 20 (Del. Super. Ct. June 22, 2018).

3 See Def.’s Plea.

4 Defendant’s Motion for Modification of Sentence, State of Delaware v. William H. Piatt Jr.,
Crim. ID No. 1709013589, D.I. 23 (Del. Super. Ct. Sept. 30, 2019) [hereinafter “Def.’s Mot.”].
> Jones v. State, 2003 WL 21210348, at *1 (Del. May 22, 2003).

6 See Def.’s Mot at pages 2-4.

2
4. The sentence in Defendant’s case was imposed pursuant to a Plea
Agreement between the State and Defendant.’ After an appropriate colloquy, the
Court addressed Defendant in open court pursuant to Superior Court Criminal Rule
11(c)(1) and determined that he understood the nature of the charge to which the
plea was offered, the mandatory minimum penalty provided by law and the
maximum statutory penalties. Defendant fully acknowledged in open court that the
range of possible penalties included the sentence that was imposed by the Court in
this case.

5. Under Superior Court Criminal Rule 35(b), the Court may reduce a
sentence of imprisonment on a motion made within ninety days after the sentence is
imposed.’ Defendant is time-barred. In order to overcome the ninety-day time bar,
Defendant must show that “extraordinary circumstances” forgive the tardiness of his
motion.’

6. Defendant’s reference to “house bill 5” and 11 Del. C. § 3901 does not
qualify under extraordinary circumstances. Defendant argues that the Court has
discretion to retroactively apply these statutory provisions. Defendant’s arguments

lack merit and are incorrect. Defendant was sentenced in June 2016 and 11 Del. C.

 

7 Final Case Review: Defendant Pled Guilty/Sentenced, State of Delaware v. Glenn, Crim. ID
No. 1810016746, D.I. 7 (Del. Super. May 20, 2019).

8 SUPER. CT. CRIM. R. 35(b).

9 See Colon v. State, 900 A.2d 635, 638 (Del. 2006).

3
§ 3901(d) was amended in June 2019. Even if the offenses for which he pled guilty
fell within the new discretionary provisions for the fixing of terms of imprisonment
under § 3901(d), the provisions cannot be applied retroactively to modify a
consecutive sentence to run concurrently in accordance with Delaware case law.'°
Even if applicable, discretion afforded the Court would lead to the same conclusion
and the request denied.

i. Additionally, Superior Court Criminal Rule 35(b) also provides that
“It]he court will not consider repetitive requests for reduction of sentence.”'! A
motion is considered repetitive when it “is preceded by an earlier Rule 35(b) motion,

”l2 The bar to repetitive

even if the subsequent motion raises new arguments.
motions has no exception. It is absolute and flatly “prohibits repetitive requests for
reduction of sentence.” This Court denied Defendant’s first Motion for

Modification of Sentence on October 24, 2018.'4 Therefore, this second Rule 35(b)

motion is also barred as repetitive.

 

10 State v. Thomas, No. CR IN17-08-0408, 2019 WL 5704287, at *4 (Del. Super. Ct. Oct. 31,
2019) (holding that the June 25, 2019 amendments to § 3901(d), “expand[ing] Delaware
sentencing judges’ discretion to order concurrent terms of incarceration,” did not retroactively
apply to defendant’s sentence imposed before effective date of amendment).

'! SUPER. CT. CRIM. R. 35(b) (emphasis added).

!2 State v. Culp, 152 A.3d 141, 144 (Del. 2016).

3 Thomas v. State, 2002 WL 31681804, at *1 (Del. 2002). See also Jenkins v. State, 2008 WL
2721536, at *1 (Del. 2008) (Rule 35(b) “prohibits the filing of repetitive sentence reduction
motions.’’); Morrison v. State, 2004 WL 716773, at *2 (Del. 2004) (defendant’s “motion was
repetitive, which also precluded its consideration by the Superior Court.”).

4 Letter/Order (Motion Denied), State of Delaware v. William H. Piatt Jr., Crim. ID No.
1709013589, D.I. 22 (Del. Super. Ct. Oct. 24, 2018).

4
8. Furthermore, Superior Court Rule of Criminal Procedure 35(b)
provides no authority for a reduction or suspension of the mandatory portion of a
substantive statutory minimum sentence.'> Therefore, where Defendant is subject
to a minimum mandatory sentence, Defendant’s motion is denied.

9, Defendant’s motion is time-barred, barred as repetitive, and denied
where Defendant is subject to a minimum mandatory sentence. As _ such,
Defendant’s Level V sentences are consecutive and remain appropriate for all the
reasons stated at the time of sentencing.

IT IS SO ORDERED that Defendant’s Motion for Modification is

DENIED.

7

yal L. Medinilla

: Judge

 

oc: Prothonotary

cc: Department of Justice
Investigative Services
Defendant

 

1S State v. Sturgis, 947 A.2d 1087, 1092 (Del. 2008).
5